Exhibit 10.45

SETTLEMENT AND MUTUAL RELEASE AGREEMENT

THIS SETTLEMENT AND MUTUAL RELEASE AGREEMENT (this “Agreement”) is entered into
as of November 4, 2011, by and among THE NATIONAL LABOR COLLEGE, a Delaware
not-for-profit corporation (“NLC”), NLC-TPR SERVICES, LLC, a Delaware limited
liability company (“Services LLC”), THE PRINCETON REVIEW, INC., a Delaware
corporation (“TPR”), and PENN FOSTER, INC., a Pennsylvania corporation (“Penn
Foster”) (with each of NLC, Services LLC, TPR and Penn Foster also being
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”).

WHEREAS, NLC, TPR and Services LLC are parties to that certain Contribution
Agreement, dated as of April 20, 2010 and as amended (the “Contribution
Agreement”), and that certain Limited Liability Company Agreement of Services
LLC, dated as of April 20, 2010 and as amended (the “LLC Agreement”);

WHEREAS, pursuant to the Contribution Agreement and the LLC Agreement, NLC was
issued a 51% Membership Interest (as defined in the LLC Agreement) in Services
LLC, and TPR was issued a 49% Membership Interest in Services LLC;

WHEREAS, in connection with the execution of the Contribution Agreement and the
LLC Agreement, NLC, Services LLC and Penn Foster entered into that certain Penn
Foster Services Agreement, dated as of April 20, 2010 (the “PF Services
Agreement” and, collectively with the Contribution Agreement, the LLC Agreement
and any agreements related to the Contribution Agreement and the LLC Agreement
to which TPR or Penn Foster is also a party, the “NLC-TPR Agreements”), pursuant
to which Penn Foster agreed to provide certain services to Services LLC;

WHEREAS, pursuant to the NLC-TPR Agreements, TPR had committed to make certain
substantial cash Capital Contributions to Services LLC over time, which
commitments TPR desires to be relieved of to the extent that it has not
previously made such Capital Contributions; and

WHEREAS, the Parties desire to (i) separate their respective business interests
and terminate the existing business relationships between NLC and Services LLC,
on the one hand, and TPR and Penn Foster, on the other hand, as such interests
and relationships are described in the NLC-TPR Agreements, and (ii) enter into a
mutual release of claims that the Parties may have against each, all subject to
the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the Parties, the Parties hereby agree
as follows:

1. Incorporation of Recitals. The foregoing recitals are incorporated herein by
this reference.



--------------------------------------------------------------------------------

2. Assignment of Membership Interest.

(a) TPR hereby assigns, conveys, transfers and delivers to NLC as of the
Effective Time (as defined below), and NLC hereby accepts and assumes from TPR,
(i) all of TPR’s rights, title and interest in and to TPR’s entire Membership
Interest in Services LLC, including, without limitation, all of TPR’s rights,
title and interest in and to its Capital Account (as defined in the LLC
Agreement), and all other rights of TPR with respect to its Membership Interest
and as a Member of Services LLC under the terms of the LLC Agreement, and
(ii) all of TPR’s rights, title and interest as a party to each of the other
NLC-TPR Agreements to which it may be a party, in each case of clauses (i) and
(ii), free and clear of any pledge, lien, security interest, encumbrance, charge
or claim of any nature whatsoever, including, without limitation, any pledge of
TPR’s Membership Interest to any lender, financial institution, financing party,
creditor or other party in connection with any indebtedness, financing or
refinancing undertaken by TPR.

(b) TPR represents and warrants to NLC and Services LLC that (i) TPR directly
owns all of its 49% Membership Interest in Services LLC as originally issued to
TPR pursuant to the Contribution Agreement and the LLC Agreement, (ii) TPR has
not transferred or assigned, in whole or in part, any of such Membership
Interest to any other Person, (iii) all of TPR’s rights, title and interest in
and to the Membership Interest and as a Member of Services LLC are held by TPR
free and clear of any pledge, lien, security interest, encumbrance, charge or
claim of any nature whatsoever, including, without limitation, any pledge of
TPR’s Membership Interest to any lender, financial institution, financing party,
creditor or other party in connection with any indebtedness, financing or
refinancing undertaken by TPR, and (iv) NLC will acquire at the Effective Time
good, valid and unencumbered title to all of TPR’s Membership Interest in
Services LLC.

3. Termination of the PF Services Agreement. The Parties hereby consent to and
agree that the PF Services Agreement shall automatically terminate as of the
Effective Time, and shall be of no further force and effect, except for the
provisions of Section 9 and Section 21 of the PF Services Agreement, which shall
survive the termination of the PF Services Agreement.

4. Other Separation Matters. In furtherance of the Separation, the Parties
hereby further agree as follows:

(a) At the Effective Time, TPR shall remit to Services LLC working capital in
the amount of $419,578.98 (which amount represents $474,433.10 due from Services
LLC to NLC for reimbursement of invoices submitted by NLC on August 4,
2011, September 9, 2011 and October 6, 2011 totaling $474,433.10, less
$54,857.12 due from NLC to Services LLC for September 2011 student enrollment
revenue (as described in Schedule 1 attached hereto)), which payment shall be
made by wire transfer by TPR of immediately available funds to an account
designated in writing by NLC.

(b) At the Effective Time, and in addition to the payment described in
Section 4(a), TPR shall remit to Services LLC payment for additional working
capital in an amount sufficient for Services LLC to make a payment of an
additional amount of $52,020.97 (which amount represents existing trade payables
of Services LLC (as described in Schedule 1 attached

 

- 2 -



--------------------------------------------------------------------------------

hereto), which payment shall be made by wire transfer by TPR of immediately
available funds to an account designated in writing by NLC; provided, however,
that in lieu of making payment of such amount to such account as directed by
NLC, TPR and/or Penn Foster may, by documentation in form and substance
reasonably satisfactory to NLC, assume, be solely responsible for discharging
and pay directly to the trade creditors listed on Schedule 1 the respective
trade payables owed to such trade creditors (any such trade payables directly
assumed by TPR being referred to herein as the “TPR Assumed Payables”). For
purposes of paying such TPR Assumed Payables, TPR or Penn Foster may utilize
funds that are in any Services LLC or NLC bank accounts which have been
maintained under the control of TPR or Penn Foster; provided, however, that
after effecting such TPR Assumed Payables payments, TPR and Penn Foster shall
close all such bank accounts as soon as practicable following the Effective Time
(and in no event any later than two (2) Business Days after the Effective Time)
and shall pay to NLC the entire remaining cash balances of such bank accounts,
which payments shall be made by wire transfer of immediately available funds to
an account designated in writing by NLC, unless such funds total less than
$100.00, in which case they may be remitted to NLC by check. Schedule 2 attached
hereto sets forth a list of certain other trade payables of Services LLC that
are not being paid or assumed by TPR and Penn Foster and for which Services LLC
shall be responsible for payment. TPR and Penn Foster represent and warrant to
NLC and Services LLC that, except as set forth on Schedule 1 and Schedule 2, TPR
and Penn Foster are not aware of any other existing unpaid or accrued trade
payables of Services LLC. Without limitation of the Releases (as defined below),
except as specified above in this Section 4(b), from and after the Effective
Time, neither TPR nor Penn Foster shall have any further obligation to reimburse
NLC or Services LLC for any other trade payables of Services LLC, and neither
NLC nor Services LLC shall have any further obligation to reimburse TPR or Penn
Foster for any other trade payables of Services LLC.

(c) TPR shall assign, convey, transfer and deliver to Services LLC, as soon as
practicable upon the Effective Time, the following: (i) control over all
in-bound telephone number(s) currently in use for inquiries by current or
prospective NLC students regarding educational programs offered by NLC; (ii) the
names and contact information, as well as any accompanying notes, for any leads
developed in response to marketing conducted by or through TPR or Penn Foster on
behalf of NLC or Services LLC that are in the custody of TPR or Penn Foster
(with all such information described in this clause (ii) to be provided to
Services LLC in an electronic format reasonably acceptable to NLC); and
(iii) copies of all financial accounts, business records, student and prospects
lists, education records, curricula materials and marketing materials
(including, without limitation, any data related to marketing results and any
native graphic design files) maintained by TPR and/or Penn Foster with respect
to the business and operations of NLC and Services LLC. In addition, TPR and/or
Penn Foster shall implement a process to forward to NLC, as expeditiously as
practicable, all incoming mail or other communications received by TPR and/or
Penn Foster that is directed to NLC or Services LLC, or that otherwise primarily
concerns the educational programs offered by NLC for a transitional period of
ninety (90) calendar days. TPR and/or Penn Foster also shall, for a period of
thirty (30) calendar days, provide reasonable access to personnel from TPR
and/or Penn Foster for purposes of transitioning and transferring to NLC and
Services LLC operational knowledge in the areas of marketing, print shop, letter
shop, DP services, and IT, including without limitation such information and
assistance as may be reasonably necessary to return operational control of the
NLC website to NLC-designated personnel. In addition, TPR and Penn Foster shall
make

 

- 3 -



--------------------------------------------------------------------------------

available and permit NLC and Services LLC to utilize, for a transitional period
of sixty (60) calendar days, the “Illuminate” software license in connection
with the operation of the Loom Learning platform.

(d) For a transitional period of twenty (20) calendar days from the Effective
Time, Penn Foster shall maintain in effect the operations of the Penn Foster
call center used for purposes of marketing NLC’s programs, at no cost to NLC or
Services LLC, and in the same manner that Penn Foster operated such call center
prior to the Effective Time. During such period, Penn Foster shall process and
promptly refer to NLC and Services LLC any incoming leads received for NLC’s
programs.

(e) NLC and/or Services LLC may offer to hire or retain the services of Dan
Conrad, Chief Technology Officer and Chief Operating Officer of Services LLC, at
any time on or after the Effective Time, and TPR and Penn Foster hereby agree to
waive or amend any restriction under Mr. Conrad’s employment agreement (or any
other relevant agreement Mr. Conrad has with TPR, Penn Foster or their
respective affiliates) in such a manner as would permit Mr. Conrad to accept
such offer. If Mr. Conrad remains an employee of TPR or Penn Foster, then TPR
and/or Penn Foster, as the case may be, shall, upon written request from NLC,
make available to NLC and Services LLC Mr. Conrad’s services, as a consultant,
for up to 20 days during the period between the Effective Time and December 31,
2011 (provided that the daily rate for Mr. Conrad’s consulting services to be
paid by NLC or Services LLC under such circumstances shall be $1,250).

5. Mutual Release of Claims.

(a) NLC and Services LLC, on the one hand, and TPR and Penn Foster, on the other
hand, shall execute and deliver to each other, concurrently with and conditioned
upon the execution of this Agreement and the completion of the remittance of the
payments due pursuant to Sections 4(a) and 4(b) above, releases relating to
claims that the Parties may have against each other, in the respective forms
attached hereto as Exhibit A (the “NLC Release”) and Exhibit B (the “TPR
Release” and, together with the NLC Release, the “Releases”).

(b) The Releases shall become effective automatically upon the Effective Time;
provided, however, that in the event that TPR or Penn Foster institutes any
proceeding to be adjudicated a voluntary bankrupt or consents to the filing of a
bankruptcy proceeding against it, or files a petition or answer or consent
seeking reorganization, readjustment, arrangement, composition or similar relief
under bankruptcy laws, or any other similar or applicable law, or consents to
the filing of any such petition, then TPR shall, as promptly as possible (but in
no event later than twenty (20) calendar days after the initiation of such
proceedings), file a motion with the applicable bankruptcy court (the “Court”)
seeking an order of the Court that approves this Agreement and the Releases,
which motion shall be subject to the prior review of NLC and otherwise shall be
in form and substance acceptable to NLC. TPR and Penn Foster will use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable, as promptly as
possible, to obtain entry of such order as promptly as practicable and entry of
any other orders mutually consented to by TPR and NLC that are necessary to
perform more fully the transactions contemplated by this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(c) In the event that, following the Effective Time and in connection with a
bankruptcy proceeding involving TPR or Penn Foster, and notwithstanding the TPR
Release, any of TPR or Penn Foster, or any trustee in bankruptcy or other person
or entity acting (or claiming to act) in the name or on behalf of, or as
successor to or assignee of, TPR or Penn Foster, initiates, asserts or pursues
any claim, action, suit, cause of action, demand, litigation, petition,
proceeding or complaint of any nature whatsoever against NLC or Services LLC
relating to or arising out of any matter under the NLC-TPR Agreements or this
Agreement (a “Prohibited Claim”), then the NLC Release shall be deemed to be
null and void, and each of NLC and Services LLC shall be free, notwithstanding
the provisions of the NLC Release, to initiate, assert or pursue any claim,
action, suit, cause of action, demand, litigation, petition, proceeding or
complaint of any nature whatsoever relating to any matter against TPR or Penn
Foster (or any trustee in bankruptcy or other person or entity acting (or
claiming to act) in the name or on behalf of, or as successor to or assignee of,
TPR or Penn Foster).

6. Third Party Consents. On or prior to the Effective Time, TPR and Penn Foster
shall deliver to NLC and Services LLC evidence of the receipt of any approvals,
consents, waivers, permits, notices and authorizations required to be obtained
to consummate the transactions contemplated by this Agreement as reasonably
requested by NLC or Services LLC, including, without limitation, evidence of the
consent of any lender, financial institution, financing party, creditor or other
party in connection with any indebtedness, financing or refinancing undertaken
by TPR or Penn Foster to the extent such consent is required under any documents
related to such indebtedness, financing or refinancing.

7. Confidentiality; Public Announcements. Without the prior consent of TPR or
Penn Foster, no Party shall notify any Scranton-based employee of Penn Foster of
the Separation until after the Effective Time. No Party shall make any press
release or other public announcement regarding the Separation and the
transactions contemplated hereunder, unless such press release or public
announcement has been mutually consented to by each of NLC and TPR (with such
consent not to be unreasonably withheld or delayed). In addition to the other
terms set forth herein, the provisions of Section 12.3 of the LLC Agreement and
Section 20 of the PF Services Agreement, and any remedies afforded a Party in
connection with a breach of the confidentiality provisions set forth therein,
shall survive the termination of the respective agreements, notwithstanding the
Releases. For the purposes of clarity, “Confidential Information” as used under
Section 12.3 of the LLC Agreement and Section 20 of the PF Services Agreement
shall be deemed to include (i) all discussions and information that the Parties
have shared with each other in relation to the Separation and the termination of
their business relationships and (ii) the terms of this Agreement (except to the
extent that such terms must be disclosed under applicable law or the applicable
rules and regulations of any Governmental Authority or Educational Agency, or to
the extent that such terms must be disclosed to the Court for purposes of
Section 5(b) hereof).

8. No Admission of Liability. Neither this Agreement, nor any of the Releases to
be executed and delivered in connection with this Agreement, nor the
negotiation, execution, or performance hereof or thereof shall be deemed to
constitute and shall not be offered as an admission, directly or indirectly, by
any Party of any express or implied liability or responsibility to any third
party on account of or with respect to any matter referred to herein or therein.

 

- 5 -



--------------------------------------------------------------------------------

9. Representations and Warranties. Each Party represents and warrants to the
other Parties as follows:

(a) Such Party has all requisite corporate or limited liability company (as the
case may be) power and authority to execute this Agreement, and all corporate or
limited liability company (as the case may be) action necessary to approve the
execution of this Agreement by such Party has been taken. This Agreement has
been duly executed and delivered by such Party, and this Agreement, when
executed and delivered by the other Parties hereto, will be the valid and
binding obligation of such Party, enforceable against it in accordance with its
terms.

(b) The execution and delivery by such Party of this Agreement, and the
performance by such Party of its obligations under this Agreement, (i) will not
violate (with or without the giving of notice or lapse of time or both) any
provision of law, rule, regulation, order, judgment or decree applicable to such
Party; (ii) will not require the consent or approval of any governmental or
regulatory authority or other third person or entity (other than, in the case of
TPR or Penn Foster, such consents as have been obtained by TPR and Penn Foster
and provided to NLC pursuant to Section 6 hereof); and (iii) will not violate or
conflict with (with or without the giving of notice or lapse of time or both) or
result in a breach of, or constitute a default under, any charter, bylaw,
limited liability company agreement, mortgage, deed, license, agreement or
instrument to which such Party is a party or by which it may be bound.

10. Headings. The descriptive headings of this Agreement are for convenience
only, and shall be of no force or effect in construing or interpreting any of
the provisions of this Agreement.

11. Capitalized Terms. Capitalized terms that are used but are not otherwise
defined in this Agreement shall have the meanings ascribed to them in the LLC
Agreement.

12. Further Assurances. The Parties shall execute such additional instruments
and take any and all such further actions as may be reasonably required or
necessary to carry out the provisions of this Agreement and the transactions
contemplated hereby. Without limitation of the foregoing, the Parties shall
provide each other with reasonable access to documentation and financial data as
are necessary to enable a Party to file required tax returns and to respond to
inquiries by any Governmental Authority or Educational Agency.

13. Entire Agreement. This Agreement is the entire agreement and understanding
among the Parties concerning the subject matter hereof, and supersedes all prior
representations, warranties, covenants, understandings, agreements, written or
oral, discussions, or negotiations among the Parties with respect to the subject
matter hereof and cannot be amended, supplemented or changed, except by an
agreement in writing that makes specific reference to this Agreement and that is
signed by each of NLC and TPR. Each Party hereby acknowledges and agrees that it
has not relied on any representation, warranty, covenant, understanding,
agreement, written or oral, discussion, or negotiation not expressly contained
herein in entering into this Agreement. Each Party hereby acknowledges and
agrees that, except as otherwise expressly stated herein, this Agreement is
independent of, and not in any way conditioned on or to be construed with any
other agreement or arrangement, written or oral, among the Parties.

 

- 6 -



--------------------------------------------------------------------------------

14. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly signed or made as of
the date delivered if delivered personally or by overnight courier, when
confirmed by telephone if delivered by facsimile, when confirmed by telephone or
by response e-mail if delivered by electronic transmission or three (3) Business
Days after being mailed by registered or certified mail (postage prepaid, return
receipt requested), to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice, except that notices of
changes of address shall be effective upon receipt):

if to NLC:

 

The National Labor College 10000 New Hampshire Avenue Silver Spring, Maryland
20903 Telephone:      (301) 431-5454 Facsimile:      (301) 628-0162 Email:   
  jgentile@nlc.edu Attention:      James Gentile, General Counsel

if to TPR:

 

The Princeton Review, Inc. 111 Speen Street, Suite 550 Framingham, Massachusetts
01701 Telephone:      (508) 663-5080 Facsimile:      (508) 663-5115 Email:   
  kbettigole@review.com Attention:      Kyle Bettigole, General Counsel

if to Services LLC:

 

NLC-TPR Services, LLC 10000 New Hampshire Avenue Silver Spring, Maryland 20903
Attention:    Chief Technology Offer/Chief Operating Officer With copy to:   

 

The National Labor College 10000 New Hampshire Avenue Silver Spring, Maryland
20903 Telephone:      (301) 431-5454 Facsimile:      (301) 628-0162 Email:   
  jgentile@nlc.edu Attention:      James Gentile, General Counsel

 

- 7 -



--------------------------------------------------------------------------------

if to Penn Foster:

 

Penn Foster, Inc. c/o The Princeton Review, Inc. 111 Speen Street, Suite 550
Framingham, Massachusetts 01701 Telephone:      (508) 663-5080 Facsimile:   
  (508) 663-5115 Email:      kbettigole@review.com Attention:      Kyle
Bettigole, General Counsel

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns.

16. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission or by means of electronic transmission in portable
document format (pdf)) in two or more counterparts, and by the different parties
hereto in separate counterparts, each of which shall be deemed to be an original
with the same legally binding effect as if it were an original signed version
thereof, but all of which together shall be deemed to be one and the same
instrument. The Parties shall not raise the use of a facsimile machine or
electronic transmission to deliver a signature page to this Agreement or the
fact that any signature was transmitted or communicated through the use of a
facsimile machine or electronic transmission as a defense to the formation of a
contract and each Party forever waives any such defense.

17. Joint Drafting. Each of the Parties hereto have jointly participated in the
negotiation and drafting of this Agreement and the exhibits hereto. In the event
an ambiguity or question of intent or interpretation arises, this Agreement and
the exhibits hereto shall be construed as if drafted jointly by each of the
Parties hereto and no presumptions or burdens of proof shall arise favoring any
Party by virtue of the authorship of any of the provisions of this Agreement or
the exhibits hereto.

18. Representation of Counsel. Each of the Parties is represented by independent
legal counsel and executes this Agreement acting upon its independent judgment
and/or upon the advice of its respective independent legal counsel, without any
representation, express or implied, of any kind or nature, from each of the
other except as only specifically set forth herein.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
internal conflict of laws principles.

20. Time is of the Essence. The Parties mutually agree that time is of the
essence with respect to the performance of the transactions contemplated under
this Agreement.

21. Expenses. Each of the Parties shall be responsible for its own legal and
other costs, expenses and charges incurred in connection with the preparation of
this Agreement, all negotiations between the Parties and the consummation of the
transactions contemplated hereby.

 

- 8 -



--------------------------------------------------------------------------------

22. Effective Time. This Agreement shall be effective immediately upon, and is
subject to, the execution and delivery by each Party of this Agreement and the
Releases (the time of such mutual execution and delivery being referred to as
the “Effective Time”).

[SIGNATURE PAGE FOLLOWS]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written above.

 

THE NATIONAL LABOR COLLEGE By:  

/s/ Paula E. Peinovich

  Name:   Paula E. Peinovich, PhD   Title:   President and CEO NLC-TPR SERVICES,
LLC By:  

/s/ Paula E. Peinovich

  Name:   Paula E. Peinovich, PhD   Title:   Chair, Board of Managers THE
PRINCETON REVIEW, INC. By:  

/s/ Christian G. Kasper

  Name:   Christian G. Kasper   Title:   EVP and Chief Financial Officer PENN
FOSTER, INC. By:  

/s/ Christian G. Kasper

  Name:   Christian G. Kasper   Title:   Vice President and Treasurer